PER CURIAM.
On appeal from an adjudication of delinquency for assault with a dangerous weapon [Fla.Stat. § 784.04, F.S.A], we have considered carefully the record, briefs and arguments of counsel and are of the belief that there does not appear of record competent substantial evidence to support the finding of the trial judge. The appellant testified that the shooting was an accident. There was no contradictory testimony. In addition, both the victim and his father testified that immediately after the shooting, the appellant stated to them it was an accident. Thus, it is apparent that the requisite element of intent was lacking. Gos-wick v. State, Fla.1962, 143 So.2d 817 and Bass v. State, Fla.App.1970, 232 So.2d 25.
Accordingly, we must reverse the order adjudicating appellant a delinquent.
Reversed.